DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

 Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1the product" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim. In particular the claim introduces “a plurality of products,” “a first product,” “an alternative product,” and “a product selected by the customer.” The final limitation of the claim then refers only to “the product.” Since it is unclear as to which of the introduced products “the product” is intended to refer back to, there is insufficient antecedent basis for this limitation in the claim. 
Claims 2, 6-8, and 23-25 are rejected because they depend from claim 1 and do not cure the above deficiencies.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 6-8, 20-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (U.S. PG Pub. No. 20180197223; hereinafter "Grossman") in view of Volta (U.S. PG Pub. No. 20180336605; hereinafter "Volta") further in view of Lin et. al. (U.S. PG Pub. No. 20100082447; hereinafter "Lin") further in view of Ruvini (U.S. PG Pub. No. 20140337176; hereinafter "Ruvini") and further in view of Studnicka (U.S. PG Pub. No. 20170286892; hereinafter "Studnicka").
As per claim 1, Grossman teaches:
A delivery control system comprising:
Grossman teaches a delivery control system and method. (Grossman: abstract, paragraph [0090])
 a communication device configured to:
Grossman teaches a communication device in the form of a server 140. (Grossman: paragraph [0027], Fig. 1, 2)  
Grossman does not appear to explicitly teach:
obtain, from a plurality of merchants, a plurality of images of products; 
Volta, however, teaches that a plurality of images may be received from one or more sources which may comprise merchants, and a machine learning model for recognition of products may be trained using a machine learning process using the received images. (Volta: paragraph [0068]) Volta teaches combining the above elements with the teachings of Grossman for the benefit of providing intelligent interactive shopping assistance (IISA) systems that bridge the gap between in-store shopping and online shopping and facilitate the search and acquisition of products or services advertised through visual media (e.g., video, images, physical products, print media) and/or audio media (e.g., terrestrial radio, satellite radio, webcast). (Volta: paragraph [0026]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Volta with the teachings of Grossman to achieve the aforementioned benefits.
Grossman in view of Volta further teaches:
obtain a first image of a first product from a computing device of a customer;
 Grossman teaches a communication device in the form of a server 140. (Grossman: paragraph [0027], Fig. 1, 2)  Grossman further teaches that the server may receive an image of a product from an electronic communication device of a user. (Grossman: paragraph [0040, 44], Fig. 3)
Grosse in view of Volta does not appear to explicitly teach:
obtain an indication of one or more customer-preferred merchants from the computing device of the customer;
 Lin, however, teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-64, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) Lin teaches combining the above elements with the teachings of Grossman in view of Volta for the benefit of allowing consumers to quickly and easily obtain highly relevant shopping data, while also allowing retailers and manufacturers to send targeted advertising or other relevant product data to interested consumers. (Lin: paragraph [0024]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lin with the teachings of Grossman in view of Volta to achieve the aforementioned benefits.
Grossman in view of Volta further in view of Lin further teaches:
at least one processor;
Grossman further teaches that the server may comprise a processor and one or more memories which store instructions in the form of computer program code which, when executed by the processor, perform the functions of the system. (Grossman: paragraph [0027, 31-33], Fig. 1, 2)
and a memory storing instructions which, when executed by the at least one processor, cause the delivery control system to: 
Grossman further teaches that the server may comprise a processor and one or more memories which store instructions in the form of computer program code which, when executed by the processor, perform the functions of the system. (Grossman: paragraph [0027, 31-33], Fig. 1, 2)
train an image recognition process based on the plurality of images using machine learning;
Volta teaches that a plurality of images may be received from one or more sources which may comprise merchants, and a machine learning model for recognition of products may be trained using a machine learning process using the received images. (Volta: paragraph [0068]) The motivation to combine Volta persists.
With respect to the following limitation:
 perform the image recognition process on the image to identify at least one alternate product when the first product is not available based on at least one score of the at least one alternate product assigned by the image recognition process, wherein the image recognition process is constrained by the one or more customer-preferred merchants;
 Grossman teaches that the central server may perform one or more image recognition processes on the received image to identify one or more products based on the image. (Grossman: paragraph [0046, 48, 49], Fig. 3) Lin teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-64, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) The motivation to combine Lin persists. Volta further teaches that various potential matches of the image recognition process may be identified based on a system which scores the product based on its similarity to the image. (Volta: paragraph [0067-70]) The motivation to combine Volta persists. Grossman in view of Volta further in 
Ruvini, however, teaches a system and method for recognition of products in an image which may use one or more algorithms for determining similarity or exact match between the product in an image and products offered by merchants, wherein, if the exact product is not available from one or more merchants, the identified similar products may be offered in lieu of the exact match. (Ruvini: paragraphs [0043-45, 50-51] outlining image recognition, similarity determinations, and paragraph [0014] indicating that a similar product may be offered if an exact match is not available) As outlined above, Volta teaches that product similarities may be determined based on one or more scores of the image recognition process. Therefore, Volta, as modified by Ruvini, teaches that, when an exact match cannot be found for a product, a similar product may be offered to the user based on similarity determined via at least one score of the alternated product. Ruvini teaches combining the above elements with the teachings of Grossman in view of Volta further in view of Lin for the benefit of enabling a network-based merchandising and/or publication system with an effective mechanism to present items available for purchase in response to image-based queries, among other things. (Ruvini: paragraph [0015]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ruvini with the teachings of Grossman, Volta, and Lin to achieve the aforementioned benefits.
Grossman in view of Volta further in view of Lin and further in view of Ruvini further teaches:
 provide an indication of the at least one alternate product to the computing device via the communication device;
 Grossman teaches that the server may send, to the user device, the identified products. (Grossman: paragraph [0050-51], Fig. 3) As outlined above, Ruvini teaches that the product presented may comprise the alternate product identified when the exact match is not available. (Ruvini: paragraph [0014]) The motivation to combine Ruvini persists.
 obtain from the computing device of the customer an indication of a product selected by the customer from among the at least one alternate product;
 Grossman teaches that the user may send to the server a selection of the one or more products. (Grossman: paragraph [0052-53], Fig. 3) As outlined above, Ruvini teaches that the product presented may comprise the alternate product identified when the exact match is not available. (Ruvini: paragraph [0014]) The motivation to combine Ruvini persists.
Grossman in view of Volta further in view of Lin and further in view of Ruvini does not appear to explicitly teach:
 and instruct a robot vehicle to deliver the product to the customer.
 Studnicka, however, teaches that when an order is received for purchase of an item from a user device, a drone may be selected and instructed to deliver the product from a merchant to the customer. (Studnicka: paragraphs[0050-54, 65], Fig. 3) It can be seen that each element is taught by either Grossman or by Studnicka. Adding the drone delivery taught by Studnicka does not affect the normal functioning of the elements of the claim which are taught by Grossman in view of Volta further in view of Lin and further in view of Ruvini. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Studnicka with the teachings of Grossman in view of Volta further in view of Lin and further in view of Ruvini, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 2, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 1, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka further teaches
 wherein the instructions, when executed by the at least one processor, further cause the delivery control system to transmit an indication of the plurality of merchants to the computing device of the customer;
 Grossman teaches that the purchase options presented to the user may include one or more "preferred vendors" for the user, which have been filtered according to user preferences. (Grossman: paragraph [0050, 51, 79]) Grossman further teaches that the user may perform the process by launching an application. (Grossman: paragraph [0034]) Lin teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-66, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) The motivation to combine Lin persists.
wherein the communication device is configured to obtain the indication of the one or more customer-preferred merchants in response to transmitting the indication of the plurality of merchants to the computing device of the customer. 
Lin teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-66, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) The motivation to combine Lin persists.
As per claim 6, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 1, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka further teaches:
 wherein the at least one alternate product is handled by at least one merchant of the one or more customer-preferred merchants.
 Grossman teaches that the system may identify multiple vendors which carry the product. (Grossman: paragraph [0050-52]) Lin teaches, in the context of using an image to determine whether a 
As per claim 7, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 6, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka further teaches:
 wherein the instructions, when executed by the at least one processor, further cause the delivery control system to transmit an indication of the at least one merchant to the computing device of the customer via the communication device.
 Grossman teaches that the user may be presented with various purchase options from various vendors, and the user may select one of the purchase options and therefore teaches the receipt of a selection of a merchant by the customer. (Grossman: paragraph [0050-52])
As per claim 8, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 7, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka further teaches:
 wherein the communication device is further configured to obtain from the computing device of the customer an indication of a merchant selected from the at least one merchant.
 Grossman teaches that the user may be presented with various purchase options from various vendors, and the user may select one of the purchase options and therefore teaches the receipt of a selection of a merchant by the customer. (Grossman: paragraph [0050-52])
As per claim 20, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches the limitations of this claim which are substantially identical to those of claim 1. Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka further teaches:
A non-transitory computer readable storage medium including instructions which, when executed by a computer, cause the computer to perform a method comprising:
 Grossman further teaches that the server may comprise a processor and one or more memories which store instructions in the form of computer program code which, when executed by the processor, perform the functions of the system. (Grossman: paragraph [0027, 31-33], Fig. 1, 2)
As per claim 21, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 20, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka further teaches:
 transmitting an indication of the plurality of merchants to the computing device of the customer;
 Grossman teaches that the purchase options presented to the user may include one or more "preferred vendors" for the user, which have been filtered according to user preferences. (Grossman: paragraph [0050, 51, 79]) Grossman further teaches that the user may perform the process by launching an application. (Grossman: paragraph [0034]) Lin teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-66, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) The motivation to combine Lin persists.
wherein obtaining the indication of the one or more customer-preferred merchants includes obtaining the indication of the one or more customer-preferred merchants in response to transmitting the indication of the plurality of merchants to the computing device of the customer.
Lin teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-66, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) The motivation to combine Lin persists.
As per claim 22, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 20, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka further teaches:
 wherein the at least one product is handled by at least one merchant of the customer preferred merchants.
 Grossman teaches that the system may identify multiple vendors which carry the product. (Grossman: paragraph [0050-52]) Lin teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-66, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) The motivation to combine Lin persists.
As per claim 26, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 22, as outlined above. Grossman in 
transmitting an indication of the at least one merchant to the computing device of the customer.
Lin teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-66, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) The motivation to combine Lin persists.
As per claim 27, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 26, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka further teaches:
obtaining, from the computing device of the customer, an indication of a merchant selected from the at least one merchant.
Grossman teaches that the user may be presented with various purchase options from various vendors, and the user may select one of the purchase options and therefore teaches the receipt of a selection of a merchant by the customer. (Grossman: paragraph [0050-52]) In an alternative teaching, Grossman teaches that the purchase options presented to the user may include one or more "preferred vendors" for the user, which have been filtered according to user preferences. (Grossman: paragraph [0050, 51, 79]) Grossman further teaches that the user may perform the process by launching an application. (Grossman: paragraph [0034])
Claims 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Volta further in view of Lin further in view of Ruvini.
As per claim 11, Grossman teaches:
A computing device for ordering a product, the computing device comprising: 
Grossman teaches a system and method for ordering a product, wherein a client device 110 may be used to order the products. (Grossman: abstract, paragraph [0027-28, 52], Fig. 1)
a communication device;
Grossman teaches that the user device may comprise an input/output circuit 126 used to communicate with the server 140. (Grossman: paragraph [0029], Fig. 1)
a display screen;
Grossman further teaches that the user device may comprise a display 112 used to display information to the user. (Grossman: paragraph [0028], Fig. 1)
at least one processor;
Grossman further teaches that the client device 110 may implement its functions through its processor which executes code stored in memory. (Grossman: paragraph [0029], Fig. 1)
and a memory storing instructions which, when executed by the at least one processor, cause the computing device to: 
Grossman further teaches that the client device 110 may implement its functions through its processor which executes code stored in memory. (Grossman: paragraph [0029], Fig. 1)
With respect to the following limitation:
 provide, via the communication device, a first image of a first product and an indication of one or more customer-preferred merchants to a delivery control system configured to obtain, from a plurality of merchants, a plurality of images of a plurality of products and train an image recognition process based on the plurality of images using machine learning;
 Grossman teaches a delivery control system in the form of a server 140. (Grossman: paragraph [0027], Fig. 1, 2)  Grossman further teaches that the server may receive and image of a product from an electronic communication device of a user. (Grossman: paragraph [0040, 44], Fig. 3) Grossman, however, does not appear to teach the training of an image recognition process using machine learning and a 
Volta, however, teaches that a plurality of images may be received from one or more sources which may comprise merchants, and a machine learning model for recognition of products may be trained using a machine learning process using the received images. (Volta: paragraph [0068]) Volta teaches combining the above elements with the teachings of Grossman for the benefit of providing intelligent interactive shopping assistance (IISA) systems that bridge the gap between in-store shopping and online shopping and facilitate the search and acquisition of products or services advertised through visual media (e.g., video, images, physical products, print media) and/or audio media (e.g., terrestrial radio, satellite radio, webcast). (Volta: paragraph [0026]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Volta with the teachings of Grossman to achieve the aforementioned benefits.
Lin, however, teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-64, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) Lin teaches combining the above elements with the teachings of Grossman in view of Volta for the benefit of allowing consumers to quickly and easily obtain highly relevant shopping data, while also allowing retailers and manufacturers to send targeted advertising or other relevant product data to interested consumers. (Lin: paragraph [0024]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lin with the teachings of Grossman in view of Volta to achieve the aforementioned benefits.
With respect to the following limitation:
 obtain an indication of at least one alternate product, identified based on at least one score of the at least one alternate product assigned by the image recognition process when the first product is not available, wherein the image recognition process is constrained by the one or more customer-preferred merchants;
 Grossman teaches that the central server may perform one or more image recognition processes on the received image to identify one or more products based on the image. (Grossman: paragraph [0046, 48, 49], Fig. 3) Lin teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-64, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) The motivation to combine Lin persists. Volta further teaches that various potential matches of the image recognition process may be identified based on a system which scores the product based on its similarity to the image. (Volta: paragraph [0067-70]) The motivation to combine Volta persists. Grossman in view of Volta further in view of Lin, however, does not appear to explicitly teach that an alternative product is presented when the exact product is unavailable.
Ruvini, however, teaches a system and method for recognition of products in an image which may use one or more algorithms for determining similarity or exact match between the product in an image and products offered by merchants, wherein, if the exact product is not available from one or more merchants, the identified similar products may be offered in lieu of the exact match. (Ruvini: paragraphs [0043-45, 50-51] outlining image recognition, similarity determinations, and paragraph [0014] indicating that a similar product may be offered if an exact match is not available) As outlined above, Volta teaches that product similarities may be determined based on one or more scores of the image recognition process. Therefore, Volta, as modified by Ruvini, teaches that, when an exact match cannot be found for a product, a similar product may be offered to the user based on similarity determined via at least one score 
Grossman in view of Volta further in view of Lin and further in view of Ruvini further teaches:
 display the at least one alternate product on the display screen;
 Grossman further teaches that the user device may comprise a display 112 used to display information to the user. (Grossman: paragraph [0028], Fig. 1) Grossman further teaches that the one or more product options may be presented on the computing device 110 to the user. (Grossman: paragraph [0050-51], Fig. 3) As outlined above, Ruvini teaches that the product presented may comprise the alternate product identified when the exact match is not available. (Ruvini: paragraph [0014]) The motivation to combine Ruvini persists.
 obtain a user selection from among the at least one alternate product, the user selection indicating a selected product;
 Grossman teaches that the user may select one or more products on the user device 110. (Grossman: paragraph [0052], Fig. 3) As outlined above, Ruvini teaches that the product presented may comprise the alternate product identified when the exact match is not available. (Ruvini: paragraph [0014]) The motivation to combine Ruvini persists.
 and provide, via the communication device, an order for the selected product to the delivery control system.
 Grossman teaches that the user may select one or more products on the user device 110 and an order for the one or more products may be sent to the server. (Grossman: paragraph [0052], Fig. 3)
 As per claim 14, Grossman in view of Volta further in view of Lin further in view of Ruvini teaches all of the limitations of claim 11, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini further teaches:
 wherein the at least one alternate product is handled by at least one merchant of the customer-preferred merchants.
 Grossman teaches that the purchase options presented to the user may include one or more "preferred vendors" for the user, which have been filtered according to user preferences. (Grossman: paragraph [0050, 51]) Thus, Grossman teaches the determination as to whether the preferred, selected vendor carries the product. Lin teaches, in the context of using an image to determine whether a merchant carries a product, that a mobile device of a user may receive from a user, an indication as to the preferred merchants of the user, the mobile device may send these preferences to a central system, and the system may use the preferred merchants to narrow a search for the product. (See paragraph [0054, 61-66, 107], Fig. 5, 17 describing reception of preferred merchants and narrowing search, paragraph [0073-74], and Fig. 7-8 outlining receipt of product search data via image capture) The motivation to combine Lin persists. As outlined above, Ruvini teaches that the product presented may comprise the alternate product identified when the exact match is not available. (Ruvini: paragraph [0014]) The motivation to combine Ruvini persists.
As per claim 15, Grossman in view of Volta further in view of Lin further in view of Ruvini teaches all of the limitations of claim 14, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini further teaches:
 wherein the instructions, when executed by the at least one processor, further cause the computing device to obtain an indication of the plurality of merchants from the delivery control system.
 Grossman teaches that the purchase options presented to the user may include one or more "preferred vendors" for the user, which have been filtered according to user preferences. (Grossman: 
As per claim 16, Grossman in view of Volta further in view of Lin further in view of Ruvini teaches all of the limitations of claim 15, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini further teaches:
 wherein the communication device is further configured to provide an indication of a merchant selected by a user from the plurality of merchants.
Grossman teaches that the user may be presented with various purchase options from various vendors, and the user may select one of the purchase options and therefore teaches the receipt of a selection of a merchant by the customer. (Grossman: paragraph [0050-52]) In an alternative teaching, Grossman teaches that the purchase options presented to the user may include one or more "preferred vendors" for the user, which have been filtered according to user preferences. (Grossman: paragraph [0050, 51, 79]) Grossman further teaches that the user may perform the process by launching an application. (Grossman: paragraph [0034])
As per claim 17, Grossman in view of Volta further in view of Lin further in view of Ruvini teaches all of the limitations of claim 16, as outlined above. Grossman in view of Volta further in view of Lin further in view of Ruvini further teaches:
 wherein the selected product is handled by the merchant selected by the user.
 Grossman teaches that the purchase options presented to the user may include one or more "preferred vendors" for the user, which have been filtered according to user preferences. (Grossman: paragraph [0050, 51, 79]) In teaching that the user may purchase the product from the vendor, Grossman teaches that the product may be handled by the vendor. (Grossman: paragraph [0050-53])
Claims 23-25 and 28-29  rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka and further in view of Glasgow (U.S. PG Pub. No. 20140104379; hereinafter "Glasgow").
As per claim 23, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the at least one product is handled by at least one merchant of the customer preferred merchants.
 Glasgow, however, teaches a process for instructing a user (who is listing an item for sale) as to how to align a camera in various angles for various pictures of a given item for sale, wherein the system repeats a process for orienting a camera of the user to take a proper set of pictures, under proper lighting (in teaching multiple iterations, and an optional adjustment of lighting Glasgow teaches multiple lightings)  from proper angles. (Glasgow: paragraphs [0041-44, 59]) Glasgow teaches combining the above elements with the teachings of Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka for the benefit of ensuring that photographs are taken at prespecified angles and a requisite number of photographs are taken to effectively list an item for sale. (Glasgow: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Glasgow with the teachings of Grossman, Volta, Lin and Studnicka to achieve the aforementioned benefits.
As per claim 24, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the plurality of images captures each of the plurality of products in a plurality of views.
 Glasgow, however, teaches a process for instructing a user (who is listing an item for sale) as to how to align a camera in various angles for various pictures of a given item for sale, wherein the system repeats a process for orienting a camera of the user to take a proper set of pictures, under proper lighting (in teaching multiple iterations, and an optional adjustment of lighting Glasgow teaches multiple lightings)  from proper angles. (Glasgow: paragraphs [0041-44, 59]) Glasgow teaches combining the 
As per claim 25, Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the plurality of images captures each of the plurality of products in a plurality of lightings.  
 Glasgow, however, teaches a process for instructing a user (who is listing an item for sale) as to how to align a camera in various angles for various pictures of a given item for sale, wherein the system repeats a process for orienting a camera of the user to take a proper set of pictures, under proper lighting (in teaching multiple iterations, and an optional adjustment of lighting Glasgow teaches multiple lightings)  from proper angles. (Glasgow: paragraphs [0041-44, 59]) Glasgow teaches combining the above elements with the teachings of Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka for the benefit of ensuring that photographs are taken at prespecified angles and a requisite number of photographs are taken to effectively list an item for sale. (Glasgow: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Glasgow with the teachings of Grossman, Volta, Ruvini, Lin, and Studnicka to achieve the aforementioned benefits.
As per claim 28, Grossman in view of Volta further in view of Lin and further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 20, as outlined above, but does not appear to explicitly teach:
wherein the plurality of images include images of each of the plurality of products in a plurality of views.
Glasgow, however, teaches a process for instructing a user (who is listing an item for sale) as to how to align a camera in various angles for various pictures of a given item for sale, wherein the system repeats a process for orienting a camera of the user to take a proper set of pictures, under proper lighting (in teaching multiple iterations, and an optional adjustment of lighting Glasgow teaches multiple lightings)  from proper angles. (Glasgow: paragraphs [0041-44, 59]) Glasgow teaches combining the above elements with the teachings of Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka for the benefit of ensuring that photographs are taken at prespecified angles and a requisite number of photographs are taken to effectively list an item for sale. (Glasgow: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Glasgow with the teachings of Grossman, Volta, Ruvini, Lin and Studnicka to achieve the aforementioned benefits.
As per claim 29, Grossman in view of Volta further in view of Lin and further in view of Ruvini and further in view of Studnicka teaches all of the limitations of claim 20, as outlined above, but does not appear to explicitly teach:
 wherein the plurality of images includes each of the plurality of products in a plurality of lightings.
 Glasgow, however, teaches a process for instructing a user (who is listing an item for sale) as to how to align a camera in various angles for various pictures of a given item for sale, wherein the system repeats a process for orienting a camera of the user to take a proper set of pictures, under proper lighting (in teaching multiple iterations, and an optional adjustment of lighting Glasgow teaches multiple lightings)  from proper angles. (Glasgow: paragraphs [0041-44, 59]) Glasgow teaches combining the above elements with the teachings of Grossman in view of Volta further in view of Lin further in view of Ruvini and further in view of Studnicka for the benefit of ensuring that photographs are taken at prespecified angles and a requisite number of photographs are taken to effectively list an item for sale. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EMMETT K. WALSH/Examiner, Art Unit 3628